DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments filed 8/12/2022.
Claims 1, 9, and 12 were therein amended.  New claim 15 has been added.  Claims 1-15 are presented for examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyriakides in US Patent Application Publication 20100278654 (“Kyriakides”)
Regarding claim 1, Kyriakides discloses a wind turbine blade comprising a main blade module defining a main body of the blade (see Fig. 4 and 5A, shell components 18 and 24 make up the main blade module) and a separate edge module 34 attached to the main blade module along an interface extending in a spanwise direction of the wind turbine blade (see Fig. 4 and 5B, leading edge segments 34 are mated to the main blade module along an interface that extends in the spanwise direction at bond lines 44 and 46), the edge module defining at least part of a leading edge or a trailing edge of the blade (the leading edge; see 34 in Fig. 4 and 5B), 	wherein a down conductor for a blade lightning protection system is embedded within the edge module (see Fig. 6; conductive strip, or a down conductor, 56 is embedded in the leading edge module 34).
Regarding claim 2, Kyriakides discloses the wind turbine blade of Claim 1, wherein a plurality of edge modules are attached to the main blade module and are arranged adjacent to one another in a spanwise direction of the blade, each edge module defining part of the leading edge or trailing edge of the blade, and each edge module comprising a down conductor, wherein the down conductors of adjacent edge modules are electrically connected together (see Fig. 4 and 6; a plurality of leading edge segments 34 extend along the leading edge, each containing a conductive strip 56 which is connected to adjacent leading segments via connectors 58).
Regarding claim 3, Kyriakides discloses the wind turbine blade of Claim 2, wherein the down conductors 56 of first and second adjacent edge modules are electrically connected together via an electrical connector assembly 58 (Fig. 6; paragraph [0033]).
Regarding claim 4, Kyriakides discloses the wind turbine blade of Claim 3, wherein the electrical connector assembly comprises a first electrical connector 58 provided at an end of the first edge module, and a second electrical connector 58 provided at an end of the second edge module (Fig. 6; paragraph [0033]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyriakides as applied above in view of Muto in US Patent Application Publication 20120301300 (“Muto”).
Regarding claim 5, Kyriakides as applied above is silent to the wind turbine blade of Claim 3, further comprising a lightning receptor attached to the electrical connector assembly.	Muto teaches an analogous wind turbine blade, specifically a wind turbine blade with a lightning protection system like that of Kyriakides.  Muto teaches that in such a blade it is desirable to employ a metal blade tip protected by a ceramic member between itself and the blade body, the metal tip connected (thus having a terminal) to the down conductor for dissipating lightning strikes (see Fig. 2 with a metal tip lightning receptor 1 connected to down conductor 6).  Muto teaches that such a structure helps protect the blade as the ceramic member has a high heat resistance and thus can withstand electric field concentrations from lightning strikes (paragraph [0038]).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wind turbine blade of Kyriakides by employing a metal tip lightning receptor like that taught by Muto because it protects the blade electric field concentrations.  The combination of art may be said to having a lightning receptor (the metal blade tip), and the lightning receptor is electrically attached to the down conductors and electrical connectors in the blade of Kyriakides.
Regarding claim 12, Kyriakides as applied above is silent to the wind turbine blade of Claim 1, further comprising a metal tip, wherein the metal tip comprises: a mechanical attachment feature for connecting the metal tip to the main blade module, and an electrical terminal for connecting the metal tip to the down conductor within the edge module.	Muto teaches an analogous wind turbine blade, specifically a wind turbine blade with a lightning protection system like that of Kyriakides.  Muto teaches that in such a blade it is desirable to employ a metal blade tip protected by a ceramic member between itself and the blade body, the metal tip connected (thus having a terminal) to the down conductor for dissipating lightning strikes (see Fig. 2 with a metal tip lightning receptor 1 connected to down conductor 6).  Muto teaches that such a structure helps protect the blade as the ceramic member has a high heat resistance and thus can withstand electric field concentrations from lightning strikes (paragraph [0038]).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wind turbine blade of Kyriakides by employing a metal tip protected by a ceramic member in order to protect the blade structure from electric field concentrations due to the ceramic’s high heat resistance, as taught by Muto.  The combination of art comprises a blade meeting the limitations of claim 1 and further having a metal tip, mechanical attachment feature (see the anchor 3 of Muto in Fig. 2 which has been applied to the tip of the blade of Kyriakides), and an electrical terminal connecting the metal tip to the down conductor (the terminal simply being the necessary connection of the metal tip of Muto to the down conductor of Kyriakides).
Regarding claim 13, Kyriakides as modified by Muto comprises the wind turbine blade of Claim 12, wherein the mechanical attachment feature is a male/female feature for mating with a corresponding female/male mechanical attachment feature of the main blade module, and/or wherein the electrical terminal is a male/female feature for mating with a corresponding female/male electrical terminal of the edge module (see the mating feature of the blade tip in Fig. 1 of Muto used to modify Kyriakides; male anchor part 3 mates with female portion 11 to secure the blade tip; the structures themselves are electrical terminals as they are conductive and make connections).
Regarding claim 14, Kyriakides as modified by Muto comprises the wind turbine blade of Claim 12, wherein the electrical terminal of the metal tip is smaller than the mechanical attachment feature of the metal tip (simply, the anchor portion of the tip of Muto use to modify Kyriakides is larger than the interface with the down conductor; see Fig. 2-3 of Muto).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyriakides as applied above in view of Sogaard et al. in US Patent Application Publication 2016/0245264 (“Sogaard”).
Regarding claim 5, Kyriakides as applied above is silent to the wind turbine blade of Claim 3, further comprising a lightning receptor attached to the electrical connector assembly.  Kyriakides is generally directed towards towards the structure of the lightning protection system down conductor within leading edge segments of the wind turbine blade but not specific receptors.	Sogaard teaches an analogous wind turbine blade, specifically a wind turbine blade with a lightning protect system comprising a down conductor running the length of the blade, just like Kyriakides.  Sogaard teaches: “Lightning protection systems for wind turbine blades are known. In one example, an electrically conductive lightning receptor element is arranged on an outer surface of the blade to receive a lighting strike. Since the receptor element is electrically conductive, lightning is more likely to attach to the receptor element in preference to the relatively non-conductive material of the blade. The receptor element is connected to a cable or ‘down conductor’ that extends inside the blade to the root and from there connects via an armature arrangement to a charge transfer route in the hub, nacelle and tower to a ground potential. Such a lightning protection system therefore allows lightning to be channelled from the blade to a ground potential safely, thereby minimising the risk of damage.”  See paragraph [0003].  Further, Sogaard teaches that it is desirable to employ receptors on the blade surface and insulate those receptors from the blade structure to help reduce damage from lightning strikes (See paragraph [0009] and [0074]; see Fig. 4 showing receptors 62 in insulation 66 in the leading edge connected to the down conductor 28).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade of Kyriakides by employing receptors on the shell surface taught by Sogaard because they help reduce the possibility of damage from a lightning strike, as taught by Sogaard.  The combination of art meets the limitations of the claimed invention of claim 5.
Regarding claim 6, Kyriakides as modified by Sogaard comprises a lightning receptor at least partially accommodated within an aperture in an outer surface of the first and/or second edge module (see the receptors of Sogaard in Fig. 4 which have been used to modify Kyriakides to improve blade protection).  The combination of art comprises these receptors of Sogaard in the leading edge segments of Kyriakides connected to the down conductor.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyriakides as applied above in view of Appleton in US Patent Application Publication 2014/0118177 (“Appleton”).
Regarding claim 8, Kyriakides as applied above is silent to the wind turbine blade of Claim 1, wherein the main blade module comprises a conductive layer at or near its outer surface and wherein the down conductor of the edge module is electrically connected to the conductive layer.	Appleton teaches an analogous wind turbine blade, particularly a wind turbine blade employing a lightning protection system.  Appleton teaches that with such blades it is desirable to employ a conductive layer at or near the outer surface of the main structure of the blade that is connected to the lightning protect system as the conductive layer can help reduce the radar signature of the wind turbine to prevent interference with radar facility operations such as Air Traffic Control (see paragraph [0015]-[0017]; see material 92 embedded around the shell of the blade in Figs. 2a-b).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wind turbine blade of Kyriakides with a conductive layer surrounding the blade and attached to the lightning protection down conductor because such a layer can help reduce the radar signature of the wind turbine blades to reduce interference with radar operations, such at Air Traffic Control, as taught by Appleton.
Regarding claim 9, Kyriakides as modified by Appleton comprises the wind turbine blade of Claim 8, wherein the down conductor of the or each edge module is electrically connected to the conductive layer via a respective electrical link (in the combination of art, the lightning protection system is electrical connected to the conductive layer acting as radar absorbing material; the fact that everything is connected necessarily requires respective “links”).

Allowable Subject Matter
Claims 7, 10-11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the art of record, either alone or in combination, is silent to each and every limitation required of the claim.  Specifically, the art of record is silent to the wind turbine blade of Claim 5, wherein the lightning receptor is in the form of a conductive cap that at least partially covers an interface between the first and second edge modules, the conductive cap being arranged externally on the edge modules.	The art of record teaches various analogous receptors (like Sogaard applied above), but is silent to specifically a receptor between edge modules having all the limitations of claim 7.
Regarding claim 10, the art of record is silent to the wind turbine blade of Claim 9, wherein the or each electrical link extends in a generally chordwise direction across an interface between the main blade module and a respective edge module. 
Regarding claim 11, the art of record is silent to the wind turbine blade of Claim 9, wherein the or each electrical link is received in a respective chordwise channel defined in an outer surface of the blade, the or each channel being defined in part by a first recess defined in the main blade module and in part by a second recess defined in the edge module, the recesses being aligned to define the respective chordwise channel, and wherein a first electrical contact is located within the first recess and a second electrical contact is located within the second recess, the first electrical contact being electrically connected to the conductive layer of the main blade module and the second electrical contact being electrically connected to the down conductor of the edge module.
Regarding claim 15, the art of record is silent to the wind turbine blade of Claim 9, wherein the electrical link is a bus bar.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745